DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 01/24/2022 has been entered.

Response to Arguments
Applicant's arguments filed on 01/24/2022 have been fully considered but they are not persuasive. 
Generally, Examiner notes that it would advance prosecution if Applicant had a better idea of what problem in the art it aims to solve and what it regards to be the inventive elements directed to solving the problem.  Previously the claims were directed to solving an interruption in transmission, now that feature is not claimed.  Now the claims seem directed to buffering data to prevent overwriting or to separate collection of 
It would be helpful in furthering the prosecution, if Applicant clarified the problem in the art that it seeks to address.
On Pages 7-10 Applicant restates arguments raised on Appeal regarding claim interpretation under sections 112 and 103.
Examiner notes that these arguments have been reviewed and finalized by the PTAB decision on 01/24/2022 and the reasons for rejection below reflect that decision.  
On page 10, Applicant argues:  “the Patent Trial and Appeal Board affirmed the Examiner's rejection with respect to Joyce, based on the following assertion: "Appellant's argument concerning 'a sequence of captured images' is not germane to the claimed invention, which does not recite such a sequence" [emphasis in original]. In response, Applicant respectfully submits that as amended herein, each of claim 1 and claim 4 recites "a memory operably connected to the imaging element and having a plurality of buffers that respectively store image measurement data that relates to each respective one of the sequence of captured images" [ emphasis added]. Therefore, Applicant respectfully submits that this argument is germane to the claimed invention. Accordingly, each of independent claim 1 and independent claim 4 would be patentable …”
Examiner notes that PTAB declined to discuss 'a sequence of captured images' because the term was not recited in the claims.  However, PTAB did not indicate that amendment of this term would be patentable or even a useful distinction. 

As noted in the updated reasons for rejection below, capturing and storing image information as part of a video sequence is not a patentable distinction over the prior art.

35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Examiner WITHDRAWS the rejection of Claims 1-4 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement in favor of the broadest reasonable interpretation advanced by the Examiner under section 103 and confirmed by the PTAB.
Claims 1-4 are directed to:  “a memory operably connected to the imaging element and having a plurality of buffers that store a plurality of first measurement data including the captured image;” According to the PTAB decision on 07/21/2020 (“PTAB”), “we broadly but reasonably construe "a memory . . . having a memory that is capable of concurrently storing multiple pieces of measurement data.”  PTAB, Page 7.
Applicant further admits that “Thus, Applicant respectfully submits that the recitation that the memory is "partitioned into a plurality of buffers" is not intended to refer to separate hardware structures, but instead to separate areas within the memory, and that as claimed, a person having ordinary skill in the art would understand it as such.”  See Applicant’s arguments submitted on 01/24/2022 on Page 8.
For these reasons, Examiner suggests that Applicant should no longer rely on an argument, that buffers are differentiated from areas in a memory, to demonstrate patentability under section 103.


Claim Interpretation
Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are:  (A) “adapted to” or “adapted for” clauses; (B) “wherein” clauses; and (C) “whereby” clauses. M.P.E.P. 2111.04.  The clause is given weight when it provides "meaning and purpose” to the claimed invention but not when “it simply expresses the intended result” of the invention.  In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005).  
wherein …, for …, configured to …, allows …, such that … in order to …,” such claim language does not limit the claims.  While substantive rejection of such language is provided below for purposes of compact prosecution, Examiner suggests rephrasing such claim language to recite limitations corresponding to the subject matter of the claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This paragraph describes the treatment of admitted prior art.  A statement by an applicant in the specification or made during prosecution identifying the work of another as “prior art” is an admission which can be relied upon for both anticipation and obviousness determinations, regardless of whether the admitted prior art would otherwise qualify as prior art under the statutory categories of 35 U.S.C. 102. Riverwood Int ’l Corp. v. R.A. Jones  & Co., 324 F.3d 1346, 1354, 66 USPQ2d 1331, 1337 (Fed. Cir. 2003); Constant v. Advanced Micro-Devices Inc., 848 F.2d 1560, 1570, 7 USPQ2d 1057, 1063 (Fed. Cir. 1988).  The examiner must determine whether the subject matter identified as prior art is applicant’s own work, or the work of another. In the absence of another credible explanation, examiners should treat such subject matter as the work of another.  MPEP 2129.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior Art in the Specification (“AAPA”) in view of US 20040006424 to Joyce (“Joyce”).
Regarding Claim 1:  “An image measuring apparatus comprising:
a camera, the camera comprising:  an imaging element that sequentially captures a plurality of images of a measurable object at a predetermined capture interval and sequentially outputs each captured image of the plurality of images, in order to generate a sequence of captured images;  (“an image is captured while a focus position of an image capturer, such as a camera.”  AAPA, Specification, Paragraph 3.  AAPA also video which is a sequence of captured images having a predetermined frame/image capture interval.  See, AAPA, Specification, Paragraph 4.  Joyce confirms that images are captured as part of a video sequence of images.  See Joyce Paragraph 84 and statement of motivation below.  See treatment of additional embodiments below.)
a memory operably connected to the imaging element and having a plurality of buffers that respectively store image measurement data that relates to each respective one of the sequence of captured images, including a first buffer that stores first image measurement data that relates to a first captured image of the sequence of captured images and at least a second buffer that stores second image measurement data that relates to a second captured image of the sequence of captured images;  (Note that the claims do not specify image measurement data or that it is exclusive of image content or image designations typically stored with the image.  AAPA indicates the broadest embodiment was known: “an image is captured,” indicating that image data is stored and thus buffered in memory of “a consumer digital camera.”  AAPA, Specification, Paragraph 3.  See additional variant embodiments below.)
an interface operably connected to the imaging element and the memory, such that the interface transmits the first image measurement data stored in the first buffer and the second image measurement data stored in the second buffer to an external computer over a first cable;  
calculate a focus position of the imaging element from the first image measurement data, the first focus measurement data, the second image measurement data, and the second focus measurement data input from the interface.”  (Note that this element is not limited to a particular method of determination or to which variables are used in the determination.  AAPA teaches a broad embodiment:  “the focus position is determined based on a contrast of the captured image. Such a method is feasible in a simple configuration including only a camera and software, for example.”  AAPA, Specification, Paragraph 4.  Also note Joyce, Paragraphs 142 and 143 and statement of motivation below.)
AAPA does not explicitly teach the elements highlighted below.
Joyce teaches the above claim features in the context of camera control and optical object tracking:   
“an interface operably connected to the imaging element and the memory, such that the interface transmits the first image measurement data stored in the first buffer and the second image measurement data stored in the second buffer to an external computer over a first cable;”  (“receiver is connected to the computer via 
“a memory operably connected to the imaging element and having a plurality of buffers that respectively store image measurement data that relates to each respective one of the sequence of captured images, including a first buffer that stores first image measurement data that relates to a first captured image of the sequence of captured images and at least a second buffer that stores second image measurement data that relates to a second captured image of the sequence of captured images;  ”   (“At each discrete distance, the distance, zoom, focus tupple are recorded to a file” corresponding to buffers of measurement data.  Joyce, Paragraph 192.  Also see “the system can run from live or recorded data” in Joyce, Paragraph 186.)
“a controller operably connected to the imaging element, the memory and the interface, wherein the controller controls the imaging element, the memory, and the interface, (See “a base station 110 that is a central processing center for gathering and processing the target information” in Joyce, Fig. 2. Also see a “a central processing center 7 that receives and processes the information from the various targets. A communication component 10 receives the location information from the 
a position controller having a latch counter and a latch buffer that respectively determines and stores for the first captured image, first focus measurement data including a first focus position of the imaging element, and for the second captured image, second focus measurement data including a second focus position of the imaging element, the position controller operably connected to the camera by a dedicated cable, the position controller controlling a position of the imaging element via a position control motor, and (Under the broadest reasonable interpretation consistent with the specification and ordinary skill in the art, latch counter / buffer refer to storage of referred data in memory.  See Specification, Paragraph 50.  In prior art see Sensor Controller 115 in Joyce, Fig. 2 and “transmits the appropriate data to the processing section or [client] sensor controller … clients such as a lap counter or scoring system” in Paragraphs 120 and 123, which indicates that the sensor controller clients can have buffers and counters for incoming data.  Also note controlling imaging position in Paragraphs 48 and 176.)
outputting the focus measurement data in to the external computer [over a second cable], the first focus measurement data being different from the first image measurement data, (See output including focus and (different) position data in Joyce, Fig. 5 and multiples cables connecting various sensor devices and communication devises in Figs. 1 and 2.)
over a second cable (Note use of independent data cables to connect individual sensors and “various ports where components are attached to the various systems” in Joyce, Paragraphs 175, 187, and Figs. 1-2.  Particularly note that zoom (example of first image measurement data) and focus data are recorded and output separately in Paragraph 192.)
wherein: the position controller is configured to control the position of the imaging element via the position control motor such that the controller controls the imaging element to sequentially capture the sequence of captured images at the predetermined capture interval and (“At each discrete distance, the distance, zoom, focus tupple are recorded to a file.”  Joyce, Paragraphs 192, 50.  Also see time interval tracking in Joyce, Paragraph 116 and Fig. 5 and video (predetermined frame intervals) in Paragraph 55 and as noted in AAPA, Specification, Paragraphs 3-4 above.)
stores in a first buffer of the plurality of buffers of the memory the first measurement data and the second measurement data so as to be associated with each other,” (“At each discrete distance, the distance, zoom, focus tupple are recorded [buffered] to a file.”  Joyce, 

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify AAPA to implement the above claim features and options as taught in Joyce, in order to “incorporate computerized systems and complex electronics to enable panoramic viewing, slow motion, and multi-angle shots” including “the various ports where components are attached to the various systems” in the camera control to receive and process different sensor data over different cables and ports and to allow additional such clients to be added or removed from the system, such as clients that determine focus and determine data different from focus (i.e. zoom).  See, Joyce, Paragraph 4 and 187.  
Regarding Claim 2:  “The image measuring apparatus according to claim 1, wherein:
the first image measurement data include the first captured image data and a first image capture timestamp, (“correlate the object's position within a video frame” indicating image data and frame timestamp.  Joyce, Paragraph 87, Fig. 5, and statement of motivation in Claim 1.)
the first focus measurement data include the first focus position data and a first focus timestamp, and  (See focus data and corresponding time stamp in Joyce, Fig. 5 illustrating “the process by which new values [i.e. focus] 
the controller compares the first image capture timestamp with the first focus timestamp to associate the first captured image data with the first focus position data, and (“a new position report's timestamp might correspond exactly to the timestamp of an existing bucket.”  Joyce, Paragraph 153.  Also see, illustrating “the process by which new values [i.e. focus] are combined with old values [i.e. other data] for the same time period [i.e. same time stamp],” in Joyce, Paragraph 161, Fig. 5, and statement of motivation in Claim 1.)
 further calculates the focus position of the imaging element based on the associated first captured image data and first focus position data.”  (“the focus position is determined based on a contrast of the captured image” where focus position data is an available property of the image. AAPA, Specification, Paragraph 4.)
Regarding Claim 3:  “The image measuring apparatus according to claim 1, wherein:
input from the interface through the universal serial bus cable, (“The communications TDMA receiver is connected to the computer via an input/output medium such as a serial communications link, Universal Serial Bus or a computer network.”  Joyce, Paragraph 127 and statement of motivation in Claim 1.)
the memory further stores the first focus measurement data together with the first image measurement data, (“At each discrete distance, the 
the interface transmits the first image measurement data and the first focus measurement data associated with each other, and (“a communication system connecting a camera and software” indicating communication between a camera and a processor having memory and running software.  AAPA, Specification, Paragraph 4.)
the controller calculates the focus position of the imaging elemewnt based on the associated first captured image data and first focus position data.”  (“an image is captured while a focus position of an image capturer, such as a camera, is gradually changed, and then the focus position is determined based on a contrast of the captured image.”  AAPA, Specification, Paragraph 4.)
Claim 4 is rejected for reasons stated for Claim 1, and because of the following:  
“A non-transitory computer-readable medium for an image measuring apparatus,”  (See computer and software implementations in Joyce, Paragraphs 127-133, and statement of motivation in Claim 1.)
Regarding the preamble language: “the image measuring apparatus including a camera … a memory operably connected to the imaging element and having a plurality of buffers … an interface operably connected to the imaging element and memory … over a first cable … a controller operably connected to the imaging element, the memory and the interface … and a position controller having a latch counter and a latch buffer … the computer readable medium instructing the position control controller to control the position of the imaging element via the position control motor, the computer-readable medium including an executable set of instructions which, when executed by a processor, causes the processor to execute operations comprising:  (A preamble is not accorded any patentable weight because it merely recites an intended use of a structure with the claimed computer-readable medium, and because the body of the claim does not depend on the preamble for completeness. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).  Also note the rejection of such an apparatus in Claim 1.)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20080129825to DeAngelis covers similar applications as Joyce used above.
US 20040109062 to Yamaya teaches embodiments in the context of computer and camera interfacing:   “both a main picture and other information (referred to as sub file) are recorded to the record medium 9. … data stored in the record medium 9 is transferred to the personal computer 100. When the controlling microcomputer 6 detects that the personal computer has been connected to the USB connector 11, at step Slll, a USB connection detecting process is executed.” Yamaya, Paragraphs 69 and 73.  Also note that multiple 
US 20070189262 to Kim teaches embodiments in the context of transmitting timed data over wired and wireless networks:   “calculating a packet transmission delay time using a sum of the calculated network transmission delay time and the calculated queuing delay time; and checking whether the calculated packet transmission delay time meets a threshold, determining to send a corresponding packet when the packet transmission delay time meets the threshold, and determining to drop a corresponding packet when the packet transmission delay time does not meet the threshold.” Kim, Paragraph 10.  This methodology applies directly to the use of timestamps in Joyce as in Paragraph 116.

The referenced citations made in the rejection(s) above are intended to exemplify areas in the prior art document(s) in which the examiner believed are the most relevant to the claimed subject matter. However, it is incumbent upon the applicant to analyze the prior art document(s) in its/their entirety since other areas of the document(s) may be relied upon at a later time to substantiate examiner's rationale of record. A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984). However, "the prior art's mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKHAIL ITSKOVICH whose telephone number is (571)270-7940. The examiner can normally be reached Mon. - Thu. 9am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on (571)272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIKHAIL ITSKOVICH/Primary Examiner, Art Unit 2483